DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed on 1/26/2022 has been entered. Claims 1-20 are currently pending. Applicant’s amendments are sufficient to overcome all prior rejections of art and indefiniteness. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Del Rosario on March 11, 2022.
The application has been amended as follows: 
Claim  A cylindrical symmetric volumetric machine, comprising a housing (2) with an inlet opening (3) and an outlet opening (4), with two co-operating rotors (6a, 6b) in the housing (2), including an outer rotor (6a) which is mounted rotatably in the housing (2) and an inner rotor (6b) which is mounted rotatably in the outer rotor (6a), whereby liquid is injected in the machine (1), wherein at the outlet opening (4) on the level of the inner rotor (6b) and outer rotor (6a) a liquid separation takes place, whereby the separated liquid ends up in the machine (1) again, and wherein the outer rotor (6a) has an axial extension (17) on the level of the outlet opening (4) which extends around this outlet opening (4) almost up against the housing (2) such fingers or ribs  along the outer surface on the inlet side (9a), which during rotation of the outer rotor (6a) will move through the liquid in the reservoir and thus carry along liquid such that this liquid ends up in the machine (1) again.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to clarify the structure of the pump with the language of “whereby liquid is injected in the machine (1), wherein at the outlet opening (4) on the level of the inner rotor (6b) and outer rotor (6a) a liquid separation takes place, whereby the separated liquid ends up in the machine (1) again via a space (19), and wherein the outer rotor (6a) has an axial extension (17) on the level of the outlet opening (4) which extends around this outlet opening (4) almost up against the housing (2) such that a-the space (19) is located between the axial extension (17) and the housing (2) in an axial direction of the cylindrical symmetric volumetric machine, the space configured to receive the separated liquid.” Applicant’s amendments are sufficient to overcome the prior art rejection of record and would require hindsight rationale to reconstruct the claims any further. For at least this reason, claim 1 and dependent claims 2-9, 12, and 14-20 are found to be allowable over the prior art. 
Independent claim 10 was previously marked as objected to as being allowable over the prior art. Applicant has amended the previously dependent claim 10 with all of the claim language of claim 1 and therefore independent claim 10 and its dependent claim 11 are found to allowable over the prior art for the reasons outlined in the Non-Final Office Action dated 10/27/2021. 
Independent claim 13 was previously marked as objected to as being allowable over the prior art. Applicant has amended the previously dependent claim 13 with all of the claim language of claim 1 and therefore independent claim 13 is found to allowable over the prior art for the reasons outlined in the Non-Final Office Action dated 10/27/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746